DETAILED ACTION
Response to Amendment
This allowance is in response to an amendment and Terminal Disclaimer filed on 4/30/2022. The previous Office Action indicated allowable subject matter for the claims, but identified the double patenting issue requiring a terminal disclaimer.  Examiner was unable to obtain the terminal disclaimer in this application prior to issuing the Non-final Office Action. Applicant responds to the previous Office Action by amending claim 29 and filing the terminal disclaimer, which places this application in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 4/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,805,283 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowed Claims
Claims 1-6, 21-34 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Suresh (U.S. Pat. App. Pub. 2016/0094539 A1) teaches single sign-on to a remote desktop host; Benaloh (U.S. Pat. App. Pub. 2009/0222900 A1) teaches issuing a validation ticket for user agent access authorization; Hammell (U.S. Pat. App. Pub. 2010/0146605 A1) teaches establishing secure communication between user and a website including user authentication; and Gonzalez (U.S. Pat. App. Pub. 2014/0068746 A1) teaches authorizing access to network protected content without using credentials. 
However, Suresh, Benaloh, Hammell, and Gonzalez do not anticipate or render obvious the combination set forth in the independent claims 1, 22, 29 recited as “… generating a one-time-use token that authorizes the trusted website to obtain an identity token corresponding to a user, wherein the identity token corresponding to the user is associated with establishment of a single-sign-on on behalf of the user with the trusted website; sending the one-time-use token to the trusted website; and upon receiving, from the hosted desktop, a request for verifying whether the one-time-use token is authentic and not already used, verifying whether the one-time-use token is authentic and not already used.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494